Citation Nr: 1611937	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-34 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, depression, and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1992 to January 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over this case was subsequently transferred to the RO in St. Petersburg, Florida.

In January 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, to include a mood disorder, depression, and posttraumatic stress disorder (PTSD).  Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In January 2013, the Board remanded this matter and instructed the RO to schedule the Veteran for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  The Board also requested a VA medical opinion that addressed both direct and secondary theories of entitlement to service connection for all of the psychiatric disorders diagnosed during the appeal period.  Regarding secondary service connection, the Board's remand directives included the following instructions:  

If the examiner determines that clinical evidence does not support a diagnosis of PTSD and that none of the diagnosed psychiatric disorders had onset or were caused by the Veteran's active service, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a diagnosed psychiatric disorder that was caused by a service-connected disability.   

If the examiner determines that clinical evidence does not support a diagnosis of PTSD and that none of the diagnosed psychiatric disorders had onset or were caused by the Veteran's active service, and that a service- connected disability did not cause a diagnosed psychiatric disorder, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a diagnosed psychiatric disorder that was aggravated by a service-connected disability.

The Board noted that the term "aggravation" referred to "a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability."  Lastly, the Board requested that, if the examiner found that the Veteran's service-connected disabilities aggravated any of his diagnosed psychiatric disorders, the examiner should indicate, to the extent possible, the approximate level of severity of the psychiatric disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

In June 2013, the Veteran was afforded a VA psychiatric examination.  While the examiner addressed whether a psychiatric disorder was aggravated during service, she did not address whether any of the Veteran's diagnosed psychiatric disorders were aggravated by his service-connected left knee strain and residuals of right foot hallux valgus, status post osteotomy and bunionectomy.  As such, an addendum opinion is necessary.   On remand, the examiner is also asked to address the significance, if any, of the Axis I diagnosis of mood disorder due to general medical condition noted in an April 24, 2001 VA psychiatric outpatient note.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental medical opinion from the examiner who issued the June 2013 VA medical opinion regarding the etiology of the Veteran's psychiatric disorders, to include a mood disorder, depression, and posttraumatic stress disorder.  If the June 2013 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.

Following a review of the Veteran's electronic claims file, and with consideration of the Veteran's lay statements, the examiner must render an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a diagnosed psychiatric disorder that is proximately due to or the result of his service-connected left knee strain and residuals of right foot hallux valgus, status post osteotomy and bunionectomy.  In answering this questions, the examiner is asked to explain the significance, if any, of the Axis I diagnosis of mood disorder due to general medical condition noted in an April 24, 2001 VA psychiatric outpatient note

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a diagnosed psychiatric disorder that is aggravated by his service-connected left knee strain and residuals of right foot hallux valgus, status post osteotomy and bunionectomy.  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the psychiatric disorder (i.e., a baseline) before the onset of the aggravation, as well as after the aggravation.

A complete rationale for all opinions must be provided. 

2.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




